Title: To George Washington from Joseph Nourse, 16 June 1789
From: Nourse, Joseph
To: Washington, George

 

Sir,
New York the 16th June 1789.

It being understood by the proposed arrangement for the Treasury Department that a continuation of the Office of Register is intended, I hope I shall be held excusable in your Excellency’s esteem in expressing my wishes to be continued in that Office, and in thus early offering myself to your Notice whenever the nomination and appointment to that Office may come in Form before your Excellency.
Permit me Sir, to acquaint You that it is ten years since the keeping of the Books of the Treasury were committed to me; first as Assistant Auditer General; and lastly as Register (to which I had the honor of being appointed by Congress,) under the administration of the late Superintendant of Finance; and since his resignation, under the present acting Commissioners of the Board of Treasury—To every of my superiors in Office I cou’d refer your Excellency for information with what Zeal, diligence and to the extent of my Abilities I have endeavoured to fill my station.
I feel myself peculiarly happy in thus addressing myself; because I believe there is no one more sincere in his professions of rendering Your Excellency his best services, nor any one who will with more pleasure than myself, zealously diligently, and with the best of his Ability contribute his mite to the public welfare under the New Government over which You preside. I have the Honor to be Your Excellency’s most respectful obedient & devoted servant

Joseph Nourse

